DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 3/19/2021. Claims 1-17, 19-21 are pending. Claims 16 are amended. Claims 21 have been added. Claims 18 has been cancelled.

Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive. The applicant has argued that the addition of the language of a “hardware system” makes the claims statutory. The Examiner respectfully disagrees. Specifically, the applicant specification starting in paragraph 34 refers to a processor as a “hardware processor” and in figure 19 only refers to a processor. Therefore based on the claimed language and the originally filed disclosure the “hardware processor” could merely be a general purpose computer. The additional elements do not impose any meaningful limits on practicing the abstract idea because the “processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.” Applicant’s specification and the claims are silent with respect to any improvements to the functioning of the generic computer component or the need of a particular machine on which to apply the abstract idea. Further, other options of hardware that could also lead to the claim being non-statutory include a printer or a generic display. 

The applicant has also argued that the claims recite features that are significantly more than the abstract idea of “mental process or certain methods and organizing human activity.” The examiner respectfully disagrees. Specifically applicant’s invention is directed to a variety of techniques for manage incidents, such as work events for an organization. For example, incidents may be managed based on requirements set forth with respect to priority of completion or incidents may be managed based on requirements set forth with respect to availability of personnel. Applicant’s invention is directly associated with the management of “personnel”/ humans. Applicant’s arguments are not found persuasive. The previous 101 rejection is maintained and updated below in view of applicant’s amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17, 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of outputting key performance indicated impacted by an incident. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-17, 19-21) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (9-15) is/are directed to a method, claim(s) (16-17, 19-21) is/ are directed to a computer readable medium, and claims(s) (1-8) is/are directed to an apparatus and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process or certain methods and organizing human activity. Specifically the independent claims recite.

(a) mental process: as drafted, the claim recites the limitations of ascertaining data, preprocessing data, analyzing the data, separating the data, training a model, testing, the model, ascertaining new data, determining organizational key performance indicators, determining, an output, and controlling a system is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a hardware processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a hardware processor” language, the claim encompasses the use of a general processor for performing the steps of the invention. The use of a preprogramed processor does not take the claim limitations out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the 

Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to access key performance indicators of a business that are impacted by an incident which is a method of analyzing a business processes to determine performance indicators in regards to incidents (incidents may be managed based on requirements set forth with respect to availability of personnel). Thus, the claim recites an abstract idea. 

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a processor is programmed to perform the steps of the invention, a non-transitory computer readable medium for storing, and hardware. The processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) recite(s) ascertaining data, preprocessing data, analyzing the data, separating the data, training a model, testing the model, ascertaining new data, determining organizational key performance indicators, determining an output, and controlling a system which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer ascertaining, preprocessing, analyzing, separating, training, testing, determining, and controlling which is the abstract idea steps of valuing an idea in the manner of “apply it”. 

The specification makes it clear that the claimed invention is directed to the mental activity applied to certain methods of organizing human activity for managing incidents:
¶ 1 A variety of techniques may be used to manage incidents, such as work events for an organization. For example, incidents may be managed based on requirements set forth with respect to priority of completion. According to another example, incidents may be managed based on requirements set forth with respect to availability of personnel.


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claims 2-8, 10-15, 17, 19-21 recite limitations which further limit the claimed analysis of data.

Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about an incident.  This is not a technical or technological problem but is rather in the realm of business management and therefore an abstract idea.

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).
[0120]  Figures 17-19 respectively illustrate an example block diagram 1700, a flowchart of an example method 1800, and a further example block diagram 1900 for artificial intelligence and machine learning based incident management, according to examples. The block diagram 1700, the method 1800, and the block diagram 1900 may be implemented on the apparatus 100 described above with reference to Figure 1 by way of example and not of limitation. The block 

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The prior art discloses a processor and a non-transitory computer readable medium in at least. Ritter et al. (US 20200034701 A1) and Sainani et al. (US 20190034767 A1) teach a processor, hardware, and a computer readable medium in at least Ritter (¶ 8, 253-258, 265, Fig. 3-5, 17, 18) and Sainani (¶ 71, 75, 206, 287, 289, Fig., 1, 2, 5, 10, 11, 24). The prior art further discloses many of the preprogrammed features of the claims.  

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims. As claimed it appears as though the applicant is claiming a model that merely learns once (programmed once) and does not continually evolve in the application and training of the system. 

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Puri et al. (US 20190097909 A1).

Regarding claim 16, Puri teaches a non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed by at least one hardware processor, cause the at least one hardware processor (¶ 94, 419-423);

ascertain, for a specified time duration, incident data related to a plurality of incidents associated with organizational operations of an organization (¶ 83, 357, 359, 378, 425, 449); 

preprocess the incident data to remove specified features of the incident data (¶ 79, 80, 362); 

analyze the preprocessed incident data to determine the organization associated with the preprocessed incident data (¶ 79-82, 362, 387); 

generate, based on mapping of the organizational operations of the organization to associated organizational key performance indicators, a corpus, for each incident of the plurality of incidents, determine, based on the corpus, an organizational key performance indicator that is impacted by the incident (Fig. 18, 20, ¶ 357-358, 375-377, 406); 

and control, based on the organizational key performance indicator determined for each incident of the plurality of incidents, an operation of a hardware system associated with the identified organization (¶ 8, 358, 359, 375-378, 395, 415, 463, 479-481, 490).

Other pertinent prior art includes Ritter (US 20200034701 A1) which discloses provisioning optimizations, and applications or systems that provide custom provisioning determinations and Sainani (US 20190034767 A1) which discloses predicting or forecasting business data from collected data.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683